 1   SHAWNA BALLARD, State Bar No. 155188
     KATE FALKENSTIEN, State Bar No. 313753
 2   Reichman Jorgensen Lehman & Feldberg LLP
      100 Marine Parkway, Suite 300
 3    Redwood Shores, CA 94065
      Telephone: (650) 623-1401
 4    Fax: (650) 623-1449
      E-mail: sballard@reichmanjorgensen.com
 5             kfalkenstien@reichmanjorgensen.com
     Attorneys for Plaintiff-Intervenor Christopher Lipsey
 6
     MATTHEW RODRIQUEZ, State Bar No. 95976                    HANSON BRIDGETT LLP
 7   Acting Attorney General of California                     PAUL B. MELLO, State Bar No. 179755
     MONICA N. ANDERSON, State Bar No. 182970                  SAMANTHA D. WOLFF, State Bar No. 240280
 8   Senior Assistant Attorney General                         LAUREL E. O’CONNOR, State Bar No. 305478
     DAMON MCCLAIN, State Bar No. 209508                       DAVID C. CASARRUBIAS, State Bar No. 321994
 9   Supervising Deputy Attorney General                         1676 N. California Boulevard, Suite 620
     ELISE OWENS THORN, State Bar No. 145931                     Walnut Creek, CA 94596
10   LUCAS HENNES, State Bar No. 278361                           Telephone: (925) 746-8460
     NAMRATA KOTWANI, State Bar No. 308741                        Fax: (925) 746-8490
11   Deputy Attorneys General                                     E-mail: PMello@hansonbridgett.com
      1300 I Street, Suite 125                                 Attorneys for Defendants
12    P.O. Box 944255
      Sacramento, CA 94244-2550                                ROMAN M. SILBERFELD, State Bar No. 62783
13    Telephone: (916) 210-7323                                GLENN A. DANAS, State Bar No. 270317
      Fax: (916) 324-5205                                      ROBINS KAPLAN LLP
14    E-mail: Lucas.Hennes@doj.ca.gov                            2049 Century Park East, Suite 3400
     Attorneys for Defendants                                    Los Angeles, CA 90067-3208
15                                                               Telephone: (310) 552-0130
                                                                 Fax: (310) 229-5800
16                                                               E-mail: RSilberfeld@RobinsKaplan.com
                                                               Special Counsel for Defendants
17
                               IN THE UNITED STATES DISTRICT COURT
18
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
19
                                          SACRAMENTO DIVISION
20

21

22   RALPH COLEMAN, et al.                                   Case No. CIV S-90-0520 KJM DB P

23                                           Plaintiffs, PLAINTIFF-INTERVENOR
                                                         CHRISTOPHER LIPSEY’S AND
24                 v.                                    DEFENDANTS’ JOINT STATEMENT
                                                         REGARDING PROPOSED SCHEDULE
25                                                       TO ADJUDICATE LIPSEY’S CLAIM
     GAVIN NEWSOM, et al.,
26                                                     Judge:        Hon. Kimberly Mueller
                                           Defendants. Action Filed: April 23, 1990
27

28
                                                         1
                        Joint Statement re Proposed Schedule to Adjudicate Lipsey Claim (CIV S-90-0520 KJM DB P)
 1          On February 27, 2020, the Court granted Plaintiff-Intervenor Christopher Lipsey’s Motion

 2   to Intervene. ECF No. 6487. Lipsey asserts an Eighth Amendment claim against CDCR

 3   Secretary Kathleen Allison (“Defendant”) concerning the noise caused by welfare checks tracked

 4   using the Guard One system. See Compl. In Intervention, ECF No. 6941. Lipsey filed a Motion

 5   for a Temporary Restraining Order, ECF No. 6462, which the Court denied without prejudice on

 6   March 19, 2021, ECF No. 7095.

 7          In its order denying Lipsey’s Motion for a Temporary Restraining Order, the Court

 8   ordered the parties to “meet and confer and file a joint statement proposing a schedule for

 9   adjudication of Lipsey’s claim on the merits.” ECF No. 7095. The parties conferred on April 6,

10   2021, and hereby propose a schedule.

11          Lipsey and Defendants disagree about whether Lipsey must seek the Court’s leave to take

12   fact discovery in a case like this one involving intervention post-judgment, and if so, whether

13   such discovery should be permitted. On April 5, 2021, Lipsey served requests for production, but

14   Defendants contend that no discovery is currently authorized (beyond the previously conducted

15   discovery into third-party inmate complaints about noise caused by Guard One, which was

16   specifically authorized in the Court’s February 27, 2020 order, ECF No. 6487). After conferring,

17   the parties believe it would be most efficient to submit briefs on this issue first and resolve

18   whether discovery is permitted. The parties propose the following schedule:

19
      Event                                                  Proposed Deadline1
20    Lipsey to file motion seeking leave to take            April 30, 2021
      discovery
21    Discovery motion opposition due                        May 14, 2021
22    Discovery motion reply due                             May 21, 2021
      Hearing on discovery motion                            May 28, 2021 at 10:00 am
23

24

25

26          1
               Lipsey understands that, pursuant to the Court’s order on December 23, 2020, ECF No.
     7003, he must file a request for leave to file his motion seeking to take discovery. That request is
27   filed herewith. If the Court has not granted that request by the proposed April 30 deadline for
     Lipsey’s motion, Lipsey will file his motion within 7 days of a subsequent Court order granting
28   him leave.
                                                         2
                        Joint Statement re Proposed Schedule to Adjudicate Lipsey Claim (CIV S-90-0520 KJM DB P)
 1          If the Court permits discovery, the parties propose the following subsequent schedule:

 2    Event                                                Proposed Deadline
      Fact discovery cut-off                               October 29, 2021
 3    Expert disclosures                                   November 19, 2021
      Expert rebuttal                                      December 3, 2021
 4    Expert discovery cut-off                             December 17, 2021
      Deadline to file dispositive and Daubert             January 7, 2022
 5    motions
 6    Dispositive and Daubert motion oppositions           January 21, 2022
      due
 7    Dispositive and Daubert replies due                  January 28, 2022
      Hearing on dispositive and Daubert motions           At the Court’s convenience in February 2022
 8    Evidentiary hearing (if dispositive motions do       At the Court’s convenience in May 2022
      not resolve the case)
 9

10

11   DATED: April 19, 2021                    /s/ Kate Falkenstien
                                              Attorney for Plaintiff
12

13   DATED: April 19, 2021                    /s/ Lucas Hennes (as authorized on 4/13/21)
14                                            Attorney for Defendants

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
                      Joint Statement re Proposed Schedule to Adjudicate Lipsey Claim (CIV S-90-0520 KJM DB P)
